Citation Nr: 1715802	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-10 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969. He died in
October 2010 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
September 2011 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) Pension Management Center in St. Paul, Minnesota. Jurisdiction over the claims file was subsequently transferred to the RO in Phoenix, Arizona. 

The Board previously remanded this claim in November 2013 for a hearing before the Board to be re-scheduled at the Phoenix RO, per the appellant's request. A video conference hearing was scheduled for December 5, 2016 at the Phoenix RO. The appellant did not attend the hearing nor did she or her representative provide good cause for her absence. Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case. Although the Board sincerely regrets the additional delay, further development is necessary to ensure there is a complete record upon which to decide the claim so that the appellant is afforded every possible consideration.  

First, the appellant informed VA of treatment sources that are not included in the record, nor is there evidence VA attempted to retrieve these records. In an August 2011 statement in support of the claim, the appellant stated the Veteran was treated at the Phoenix VA Medical Center (VAMC) for bladder cancer, starting in November 2009. In the appellant's October 2011 notice of disagreement, the appellant referred to treatment at VA, MAYO Clinic, and St. Joseph's Hospital. As the appellant has identified these records as containing information potentially pertinent to the claim, they must be obtained on remand.

Second, the appellant seeks service connection for the cause of the Veteran's death on the basis that his bladder cancer was related to his exposure to herbicide agents in service.  The law provides that, if a veteran was exposed to an herbicide agent during service, certain listed diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. The list of diseases afforded this presumption does not include bladder cancer. Consequently, the herbicide agents exposure presumptive provisions of 38 U.S.C.A. § 1116 do not apply to the appellant's claim for service connection for the cause of the Veteran's death.

Nevertheless, a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange, is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation. Stefl v. Nicholson, 21 Vet App 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In this regard, the record shows that in October 2013, the appellant's representative argued that "soft tissue sarcoma may be found in the neck area and in reproductive and urinary organs like the bladder" (citing to National Institutes of Health-2012) and soft tissue sarcoma is a presumptive disease under 38 C.F.R. § 3.309. In a March 2014 statement, the appellant also contended that the Veteran was exposed to multiple types of herbicide agents while serving in the Republic of Vietnam, and that in a 2004 study, "Sandia National Laboratories determined with irrefutable scientific evidence that DMC (arsenic acid), a primary component of Agent Blue, caused Bladder cancer in Vietnam Veterans."

A medical opinion has not yet been obtained in this case.  In light of the contentions from the appellant and her representative, the Board finds that a medical opinion is necessary to opine the nature and etiology of the Veteran's bladder cancer. See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (setting forth the criteria under which VA is required to obtain an examination).

Accordingly, the case is REMANDED for the following actions:

1. Contact the appellant and ask that she identify the provider(s) of any additional treatment or evaluation the Veteran received for his bladder cancer, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the appellant, to specifically include from the MAYO Clinic and St. Joseph's Hospital in Phoenix, Arizona.

2. Secure for the record updated relevant treatment records from the Phoenix VA Medical Center (dated from November 2009 to November 2010).

3. After completing the records development listed above, forward the Veteran's claims file to an appropriate VA specialist for an opinion regarding the nature and etiology of the Veteran's bladder cancer. The VA examiner should review the claims file (including this remand), and consider all pertinent evidence of record, to include, but not limited to, the Veteran's service treatment records, VA and private treatment records, and Certificate of Death. After reviewing the relevant evidence, the examiner must opine:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bladder cancer had its onset during or was causally related to his service?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's bladder cancer was the result of his herbicide exposure in service? 

In answering question (b) above, the VA examiner should note that the Veteran is presumed to have been exposed to herbicide agents during service.

In answering question (b) above, the VA examiner should not use as reasoning for the opinion that bladder cancer is not on VA's herbicide presumptive service connection list (38 C.F.R. § 3.309(e)). 

The VA examiner should specifically discuss the medical literature referenced in the appellant's March 2014 statement (located in Virtual VA) and her representative's October 2013 appellate brief. 

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements. If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4. Upon completion of the addendum opinion, the AOJ should review the examiner's report to ensure substantial compliance with the Board's directives. See Stegall v. West, 11 Vet. App. 268 (1998); v. West, 13 Vet. App. 141, 146-47 (1999). Take any necessary corrective action. 38 C.F.R. § 4.2 (2016).

5. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the appellant, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The appellant and her representative should be afforded the applicable time period in which to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



